—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 8, 1993, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and grand larceny in the fourth degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that certain discrepancies between the complainant’s description of her attacker and the defendant’s actual appearance necessarily render the jury verdict against the weight of the evidence. Resolution of issues of credibility and the weight to be accorded the evidence presented are questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to preserve for appellate review his contention that certain remarks made by the prosecutor during his summation regarding the defendant’s alibi defense were improper (see, CPL 470.05 [2]; People v Elliot, 216 AD2d 577). In any event, the remarks in question amounted to fair comment on the evidence adduced at trial, were in response to the defense counsel’s summation, or were related to matters fairly *778inferable from the evidence (see, People v Carpenter, 216 AD2d 313). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.